Citation Nr: 0425503	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  03-11 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of death.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The appellant's spouse had the following military status:  
Beleaguered from December 1941 to April 1942; Prisoner of War 
from April 1942 to June 1942; and Regular Philippine Army 
Service from April 1945 to February 1946.    

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied a claim of service 
connection for the cause of death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In light of the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003), further 
evidentiary development is necessary.

In April and May 1971, the appellant's spouse filed a service 
connection claim for, among other things, pulmonary 
tuberculosis (PTB), which he stated he had in 1942 at Camp 
O'Donnell, Tarlac, and later in 1947 at Bamban, Tarlac.  
Particularly in the May 1971 claim, the appellant's spouse 
stated he was treated at the Municipal Health Center, Bamban, 
Tarlac, in 1942, 1944, and 1945, and by Dr. Mercado in July 
1942, for PTB.  The appellant's spouse reported on his 
affidavit for Philippine Army Personnel he had been sick from 
July 1942 to August 1942, and the US service department 
record indicates the appellant's spouse had No Casualty 
Status from June 1942 to March 1945.  

It does not appear any records from the Municipal Health 
Center or Dr. Mercado were sought.  Also, the terminal 
records from the Tiglao's General Hospital should be 
obtained.

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The RO should ensure compliance 
with all notice and assistance 
requirements in the VCAA.  

2.  The RO should attempt to obtain 
records from the Municipal Health 
Center and Dr. Mercado for alleged PTB 
treatment in the 1940's, and the 
terminal medical records from the 
Tiglao's General Hospital, Mabalacat, 
Pampanga, when the appellant's spouse 
died in January 1996.  Any unsuccessful 
efforts should be reflected in the 
file.

3.  Then, the RO should readjudicate 
the appellant's service connection 
claim for the cause of death.  If the 
determination of this claim remains 
unfavorable, the RO must issue a 
supplemental statement of the case and 
provide her a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




